Trover by appellee against appellant for the conversion of 14 bales of hay. Jury and verdict for the plaintiff. Appellant's (defendant's) main insistence is that the trial court committed error in giving the general affirmative charge for plaintiff. After due consideration of the evidence shown in the bill of exceptions, the court here is of opinion that the charge was correctly given.
Nor was there error in the court's statement to the jury of the measure of damages in the case. The court correctly gave the jury to understand that the measure of recovery for a conversion of personal property is the value of the property at the time of the conversion, or at any time subsequent thereto and before the trial, with interest. Mattingly v. Houston, 52 So. 78, 167 Ala. 167.
There were some exceptions on the admission of evidence, but we think they hardly require separate statements. There was no error in the rulings excepted to.
Affirmed.
GARDNER, MILLER, and BOULDIN, JJ., concur.